Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The below amendment of claim 13 to clarify the claimed structure and overcome prior art per the examiners recommendation.  These amendments were approved in follow up call to examiner after the interview with Victoria Cook (Reg. 68,555) on 4/20/21.          

Claims (amended): 

13.    (Previously Presented) A heat exchanger for transferring thermal energy between a first working fluid and a second working fluid, the heat exchanger comprising:
an outer shell that has a plurality of openings that include a first port, a second port, a third port, and a fourth port;
a set of tubes that are within the outer shell and each extend completely between the first and second ports, each tube defining a first working fluid flow path through which the first working fluid is to flow; and

wherein the outer shell forms a portion of a tube wall for at least some of the tubes in a region that is adjacent the first port and/or in a region that is adjacent the second port.



Reason for Allowance
Claims 13, 15-18, 23, 31, 34-43 are being allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art does not anticipate nor render obvious the combination set forth in the independent claim of a heat exchanger with the ports and tubes in a shell and a plenum space as claimed, specifically a set of tubes that are within the outer shell and each extend completely between the first and second ports.
The closest prior art of record is over Kuroyanagi et al. (U.S. Patent 8,925,624).
13, Kuroyanagi teaches a heat exchanger for transferring thermal energy between a first working fluid and a second working fluid, the heat exchanger comprising an outer shell that has a plurality of openings that include a first port, a second port, a third port, and a fourth port; a set of tubes that each extend within the outer shell and between the first and second ports, each tube defining a first working fluid flow path through which the first working fluid is to flow; and a plenum space (through which the 
This prior art individually or in combination with other prior art does not teach or make obvious the combination set forth in the independent claim of a heat exchanger with the ports and tubes in a shell and a plenum space as claimed, specifically a set of tubes that are within the outer shell and each extend completely between the first and second ports as claimed as in independent claim 13.

Response to Arguments
Applicant's arguments filed 4/6/21 have been fully considered but are moot in light of the amendment below.  Examiner does wish to note that arguments regarding the first non-final action, dated 4/9/20, as they are not timely.  This argument should have been presented in the response dated 7/9/20 by applicant.  The examiner does not have the authority or ability to remand a case where a intentionally filed RCE has been filed to a previous point in prosecution.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763